Title: To Thomas Jefferson from Nathaniel Anderson, 13 March 1801
From: Anderson, Nathaniel
To: Jefferson, Thomas



Dear Sir,
Richmond March 13th 1801.

I do most Sincerely Congratilate you on your Honorable Election to Preside over these United States, and it is with great pleasure I can inform you that your Conduct on the happy Occation, appears to give general satisfaction to all parties:—I beg leave to put you in mind of two young men, whose Interest I have a desire to promote, as I flatter myself, they are both Worthy: and are nearly Connected to me; The first is my son Overton Anderson who I expect is by this time in Liverpool, as he sailed from hence in a ship of his own the last of December; I have often heard him express a desire to settle in france as a Merchant, to which Business he has been regularly bred, his education has only been the English and french Languages. the latter he is thought to Understand pretty well, as he has done a great deal of Business in france, and been once to the Isle of france and Burboun, in the trading line, Connected with Mr. James Maury of Liverpool: If you should think him sufficiently qualifyed for a Consul and a Vacancy should take place for one in france, it strikes me that he would gladly Accept, as I suppose it would be a great Advantage to him in the trading line, of this you are the best Judge;—The second is my son-in-law Benjamin Rawlings, now living in Baltimore; regularly brought up to the same Business, he  writes me that he should be glad to Accept any profitable business under Government. he has been to some of the Spanish Islands in the trading line, and is somewhat Acquainted with that Language. These two young men are steady; Attached firmly to their own Country and Government, and allways have been Attentive to Business perfectly Acquainted with Accompts, Should you find it entirely Convenient, and Consistent with your Judgment in every respect to prefer them, I should esteem it a favor. Otherwise I do not desire it: As I would by no means, have you to give them a preference, when others are to be had betterQualifyed—
I am Dear Sir with every sentiment of respect and Esteem Your Mo: Obdt. Servt.

Nathl. Anderson

